Citation Nr: 1040969	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran's active service extended from February 1957 to 
February 1961.  

This matter comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a decision by the Department of Veterans 
affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the case was previously before the Board, in April 2009, it 
was determined that new and material evidence had not been 
received to reopen a claim of entitlement to service-connection 
for a back disorder.  The claims for service-connection for left 
knee and left hip disorders were remanded for examination of the 
Veteran, a medical opinion, and readjudication.  In May 2009, the 
Veteran was examined and an opinion was rendered.  The claim was 
readjudicated by way of a supplemental statement of the case in 
May 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The May 2009 examination and medical opinion were not adequate.  
In particular, the examiners failed to examine the Veteran's 
service-connected right lower extremity and failed to respond to 
the Board's specific questions about the service-connected right 
lower extremity.  They essentially re-stated their previous 
examination of August 2005.  While the Board regrets the further 
delay, under these circumstances the case must be remanded to 
comply with the previous remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  



Previously, the Board explained:

The August 2005 VA examination concluded 
with the examiner expressing an opinion to 
the effect that he could not attribute the 
left hip or left knee disabilities to be 
secondary to the service-connected right 
knee disability without resorting to 
speculation.  That is understandable 
considering that there were no findings for 
the right knee.  Without right knee 
findings, the impact of the right knee 
impairment is left to speculation.  An 
adequate examination requires examination of 
the service-connected right lower extremity.  
The August 2005 examination was specifically 
inadequate as to items such as leg length 
discrepancies and gait impairment.  

In the action portion of the remand, the Board asked:

b.  What are the manifestations of the 
service-connected right lower extremity 
disorder?  (Service connection has been 
denied for the neuropathy.)  Does the 
service-connected right knee replacement 
result in any leg length discrepancy, gait 
impairment, or other condition that would 
put disabling stresses on the Veteran's 
left hip or knee?  

On the recent May 2009 VA examination, the examiners did not 
provide the requested right lower extremity findings or anything 
that could be construed as a response to question "b." of the 
previous remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination by a physician specializing in 
orthopedics.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
X-ray films of both hips and both knees 
should also be made available to the 
examiner for review.  Any additional tests 
or studies that may be required to respond 
to the following inquiries should be done.  

a.  What are the manifestations of the 
service-connected right lower extremity 
disorder?  (Service connection has been 
denied for the neuropathy.)  Does the 
service-connected right knee replacement 
result in any leg length discrepancy, gait 
impairment, or other condition that would 
put disabling stresses on the Veteran's 
left hip or knee?  

b.  Is it at least as likely as not that 
the Veteran's left hip and/or left knee 
disorders are proximately due to or the 
result of his service-connected total 
right knee replacement and/or right hip 
bursitis?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

2.  The agency of original jurisdiction (AOJ) 
should review the examination report to 
insure that it fully complies with all terms 
of this remand.  If any terms of this remand 
are not complied with, the examination report 
should be returned to the VA medical center 
for correction.  

3.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


